 

Case ~~e Document 8 Filed “oe Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant . 45 / A Sp

UNITED STATES DISTRICT COURT

_for the

 

i)
Par

District of Columbia

United States of America
v.

 

Case No.19-cr-00395

Assigned to: Chief Judge Beryl A. Howell —

Assign. Date: 12/3/2019 \.
LARRY DEAN HARMON Description: INDICTMENT (B)

Nee ee Ne Ne Ne

 

Defendant re i L IE Dp
ARREST WARRANT FEB 2 0 2020

To: Any authorized law enforcement officer Clerk, U.S. District and
Bankruptcy Courts
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) LARRY DEAN HARMON ;
who is accused of an offense or violation based on the following document filed with the court:

 

(W Indictment O Superseding Indictment Ol Information 0 Superseding Information O Complaint
O Probation Violation Petition C1 Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
Conspiracy To Launder Monetary Instruments, in violation of 18 U.S.C. Section 1956(h);
Operating an Unlicensed Money Transmitting Business, in violation of 18 U.S.C. Section 1960(a);
Money Transmission Without a License, in violation of D.C. Code § 26-1023(c); and

Forfeiture: 18 U.S.C. § 982(a)(1); 21 U.S.C. § 853(p)

Date: 12/03/2019 Le - A yi a

Issuing oft er’s signature

City and state: Washington, D.C. Robin M. Meriweather, United States Magistrate Judge

Printed name and title

 

 

aa
20) THHGSYE SI

Daj

oi

BL, & 3350 dal

go .

 

 

Return

 

This warran s received on (date) Ly " / / 9 , and the person was arrested on (date) Ylyef2o
at (city and state) A Lote
andy > Oy 9 Z ) Ddof Hi,

Arresting officer’s signature

 

   
   

rinted name and title

 

 

i

HK
